DETAILED ACTION

Reopening of Prosecution
In view of additional search and consideration by the examiner, prosecution on the merits has been reopened. The allowability of subject matter previously determined to be allowable has been withdrawn.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
In view of the fact that prosecution has been reopened, this office action has been made NON-FINAL.

Claim Interpretation
The term “treating”, as recited by the instant claims, is understood to include (but is not limited to) to prevention of a disease. See the instant specification on page 5, paragraph 0017, reproduced below.

    PNG
    media_image1.png
    197
    634
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for improving the condition of patients who have symptoms of various inflammatory diseases including chronic obstructive pulmonary disorder (COPD), arthritis, or autoimmune disorder, does not reasonably provide enablement for treating or preventing cancer, as well as preventing COPD, arthritis, or autoimmune disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is 

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).

As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

	1.	The nature of the invention, state and predictability of the art, and relative skill level

The invention relates to a method of administering acetylsalicylic acid via inhalation in order to treat an inflammatory disorder. The relative skill of those in the art is high, that of an MD or PhD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites the following references:
Jacobs et al. (Journal of the National Cancer Institute, Vol. 99, 2007, pages 608-615). Jacobs et al. (hereafter referred to as Jacobs) is drawn to aspirin and cancer incidence, as of Jacobs, page 608, title and abstract. Jacobs teaches the following on page 611, right column, bottom paragraph, which goes onto page 613, wherein the relevant text has been reproduced below.

In this study, daily use of adult-strength aspirin for 5 or more years was associated with approximately 15% less overall cancer incidence, as compared with no use, in both men and women, although among women, this association was not statistically significant. The lower overall cancer incidence associated with long-term daily aspirin use was primarily the result of approximately 30% less colorectal cancer incidence, approximately 20% lower prostate cancer incidence, and approximately 15% lower incidence of female breast cancer, although the reduction in female breast cancer was not statistically significant.

Jacobs further teaches the following on page 613, right column, relevant text reproduced below.

    PNG
    media_image2.png
    437
    708
    media_image2.png
    Greyscale

The skilled artisan would not have concluded that acetylsalicylic acid (i.e. aspirin) is capable of treating or preventing the full scope of cancers based upon the above-reproduced teachings.
Similarly, the examiner cites Shepshelovich et al. (Lupus, Vol. 15, 2006, pages 183-190). Shepshelovich et al. (hereafter referred to as Shepshelovich) is drawn to prediction and prevention of autoimmune disorders, as of Shepshelovich, page 183, title and abstract. Shepshelovich teaches the following on the paragraph bridging pages 185-186.

Individuals with disease-linked autoantibodies in their sera, disease-specific genes or other risk factors for autoimmune diseases should be screened periodically for those [i.e. autoimmune] disorders. Perhaps in the future these patients would receive some sort of preventive therapy prior to clinical symptoms manifestation.

The above-reproduced text appears to indicate that prevention of autoimmune disorders is not possible, let alone prevention with acetylsalicylic acid.
As such, taken together, the art indicates that the skilled artisan would not have been able to have treated or prevented cancer with acetylsalicylic acid without undue 
		

The breadth of the claims
The term “treating” as it is used in the claims is fairly broad, as it covers both therapy as well as prophylaxis. See the section above entitled “Claim Interpretation.” While some forms of treatment appear to be enabled, other forms of treatment do not appear to be enabled.
In addition, the term “inflammatory condition” appears to be fairly broad. This is because this term appears to apply at least to cancer, COPD, arthritis, and autoimmune disorders, all of which have different etiologies and would likely respond differently to different treatments.
The term “cancer” is also broad in that it refers to tumors of different organs, which may respond differently to treatment. The term “cancer” also refers to different types of genetic damage to cells that causes said cells to divide uncontrollably, wherein cancers caused by different mutations may respond differently to treatment.

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
The specification provides no direction or guidance for practicing the claimed 

4.	The quantity of experimentation necessary

The instantly claimed invention is drawn to a method of administering acetylsalicylic acid. Acetylsalicylic acid, which is also known as aspirin, is a well-known anti-inflammatory drug. While the mode of delivery of acetylsalicylic acid is novel and non-obvious, as explained below, the drug itself is a very well-known drug, and the diseases and symptoms which it can treat have been well-studied. Nevertheless, various of the treatment methods that are within the claim scope would require undue experimentation. This is because preventing diseases in patients lacking symptoms is highly unpredictable. Also, acetylsalicylic acid is not to be a chemotherapeutic drug; therefore, treating or preventing cancer with acetylsalicylic acid is highly unpredictable.
Therefore, because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that acetylsalicylic acid could have been predictably used to have treated or prevented cancer, or to have prevented a disease, as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement 

5. Enabled Subject Matter:
In order to overcome this rejection, the examiner suggests amending instant claims 24 and 31 to recite “reducing inflammation” rather than “treating an inflammatory condition.” This is supported in the instant specification on page 9, paragraph 0035. It is well known that acetylsalicylic acid can reduce inflammation. Claims 30 and 37 may need to be cancelled as it is unclear to the examiner as to how these claims can be amended to be both enabled and not be subject to a new matter rejection.


Prior Art Cited – No Rejection
As relevant prior art, the examiner cites Morton (US 2008/0127972 A1), Mcaffer et al. (US 2012/0135055 A1), and Bartus et al. (US 6,979,437), which were cited previously during prosecution. 
Bartus Reference: Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. The drug may be aspirin, as of Bartus, column 8 lines 28-34, which is taught as a NSAID (non-steroidal anti-inflammatory drug), though the examiner notes that Bartus teaches a long list of drugs from which aspirin is selected. Delivery is via a dry powder inhaler, as of Bartus, column 
Bartus does not appear to teach a composition that is free of excipient. Bartus differs from the claimed invention at least because Bartus does not teach the required particle size.
Morton Reference: Morton is drawn to a dry powder inhaler for administering an active material to the lung, as of Morton, title and abstract. These are intended for systemic delivery, as of Morton, paragraph 0003. In one embodiment, the active agent may be aspirin and it may be administered as an analgesic agent, as of Morton, paragraph 0053, page 5, item #13. Morton teaches a particle size of from 0.1 µm to 3 µm in paragraph 0007, also see claim 22 of Morton. Morton teaches blisters as a drug packing form as of at least paragraph 0115.
Morton does not appear to teach a composition that is free of excipient. Morton differs from the claimed invention because Morton does not teach acetylsalicylic acid. Morton is silent as to the time with which the particles enter systemic circulation.
Mcaffer Reference: Mcaffer et al. (hereafter referred to as Mcaffer) is drawn to a dry particle formulation for inhalation that is substantially free of excipient and/or carrier. 
Mcaffer differs from the claimed invention because the dry powder formulation of Mcaffer is for beclomethasone, not acetylsalicylic acid.
Toxicity of Acetylsalicylic Acid via Inhalation: At the time of filing, the skilled artisan would have considered administration of acetylsalicylic acid via inhalation to have been potentially toxic. See the declaration of Ronald K. Wolff, submitted to the USPTO on 2 June 2021, paragraph #8, reproduced below.

    PNG
    media_image3.png
    141
    589
    media_image3.png
    Greyscale

Also see Bianchini et al. (Platelets, Vol. 21(1), 2010, pages 67-69), wherein the Pubmed abstract thereof has been provided. Bianchini is drawn to a case in which a patient accidentally inhaled acetylsalicylic acid (i.e. aspirin) and was hospitalized with gastrointestinal bleeding due to this.
As such, the skilled artisan at the time of filing would have expected that administration of acetylsalicylic acid via inhalation would have been toxic.
Close Prior Art – Soleti Reference: As relevant prior art, the examiner cites Soleti (European Respiratory Journal, 2011, Vol. 38, p825). As best understood by the examiner, Soleti appears to be the abstract for a paper presented at a conference, and only the abstract is available.
Soleti is drawn to testing the treatment of patients with chronic obstructive pulmonary disorder (COPD) with inhaled acetylsalicylic acid. Soleti does appear to take the position that this method results in the lowering of biomarkers of inflammation such as interleukins 6 and 8 (IL-6 and IL-8) as well as tumor necrosis factor alpha (TNF-α). Nevertheless, the following differences between Soleti and the claimed invention are noted.
Soleti – Nebulizer vs. Dry Powder Inhaler: First, Soleti teaches administration of acetylsalicylic acid via nebulizer. A nebulizer differs from a dry powder inhaler. Particles to be administered via nebulizer would not appear to have been present in a 
The examiner cites Geller (Respiratory Care, Vol. 50, No. 10, October 2005, pages 1313-1322) as explaining that a nebulizer and dry powder inhaler are different devices.
As best understood by the examiner, drug delivery via a nebulizer generally occurs over a slower period of time as compared with drug delivery via a dry powder inhaler. See Geller, page 1315, left column, bottom paragraph, which indicates that nebulizers are more time consuming that dry powder inhalers (abbreviated as “DPI”). As such, the skilled artisan would have expected that delivery via nebulizer would have resulted in slower administration of acetylsalicylic acid as compared with delivery via dry powder inhaler. 
As best understood by the examiner, in general in the field of pharmaceuticals, slow delivery is generally useful to reduce side effects. See e.g. Siegel (Psychiatry, June 2005, pages 22-31), specifically as of page 26, left column, top paragraph. As such, if the skilled artisan would have expected administration of acetylsalicylic acid via inhalation to have been toxic, the skilled artisan would have been motivated to have administered via the slower nebulizer (of Soleti) rather than the faster dry powder inhaler (of the instantly claimed invention) to have reduced side effects, given that slower administration appears to be useful to reduce side effects.
Soleti –Acetylsalicylic Acid and Systemic Circulation: Secondly, there is no evidence that the method of Soleti would have resulted in at least 50% of the active 
In fact, the examiner notes that Soleti teaches that aspirin (i.e. acetylsalicylic acid) is intended to exert a local anti-inflammatory effect, as of the first paragraph of Soleti. As such, it appears that Soleti does not desire that 50% of the administered dose of acetylsalicylic acid enters systemic circulation; in contrast, Soleti appears to desire that the acetylsalicylic acid remain in the lungs to have an anti-inflammatory effect. 
Even if, purely en arguendo, the skilled artisan would have been motivated to have modified Soleti to have been in the form of a dry powder inhaler rather than a nebulizer, there would have been no reasonable expectation that this modification would have successfully resulted in at least 50% of the active agent being delivered to the bloodstream 15 minutes after administration. Inherency must be based on what is necessarily present in the prior art (administration of acetylsalicylic acid via nebulizer), not what would have resulted due to optimization (administration of acetylsalicylic acid via dry powder inhaler). See MPEP 2112(IV).
Soleti – Use of Activated Charcoal: Third, the examiner notes that Soleti teaches optional administration of charcoal in addition to the acetylsalicylic acid. As an initial matter, details regarding charcoal administration are not fully elaborated by Soleti. 
 As such, this appears to indicate that the method of administration of acetylsalicylic acid Soleti may have been sufficiently toxic that there may have been a necessity to have administered charcoal to reduce the toxicity of acetylsalicylic acid. If it were the case that the instantly claimed method was sufficiently non-toxic that charcoal administration is not needed, whereas the method of Soleti necessitates the use of charcoal to mitigate the toxicity of inhaled acetylsalicylic acid, this would appear to support the examiner’s position that the claimed invention has superior results as compared with that of Soleti. Absence of property (e.g. sufficient toxicity of inhaled acetylsalicylic acid that charcoal administration is needed to mitigate that toxicity) which a claimed invention would have been expected to possess based on the teachings of 
Declaration – General: Even if, purely en arguendo, there were a prima facie case of obviousness over the references discussed above, this prima facie case of obviousness would have been overcome in view of the data presented in the declaration of Ronald K. Wolff, submitted to the USPTO on 2 June 2021, along with the post-filing date documents detailing two dog studies that were cited in the declaration and provided with applicant’s response on 2 June 2021. The showings in this declaration, as well as reasons why it overcomes a prima facie case of obviousness, are set forth below.
Declaration - Safety of Pulmonary Acetylsalicylic Acid: Declarant indicates that the conventional wisdom at the time of filing would have thought that inhalation of pure acetylsalicylic acid results in undesirable side effects, as of items #8-#11 of the declaration, wherein paragraph #8 has been reproduced below. 

    PNG
    media_image3.png
    141
    589
    media_image3.png
    Greyscale

Although the above-reproduced paragraph is drawn to administering acetylsalicylic acid to prevent thrombosis rather than to treat inflammation, it is the examiner’s understanding that the conclusion of the above-reproduced paragraph would 
In contrast, the declaration indicates that the claimed invention, when administered by pulmonary delivery, was well tolerated. See item #14 of the declaration, as well as page 37, section 14.4.2 of Dog Study 1. Item #14 of the declaration has been reproduced below.

    PNG
    media_image4.png
    138
    579
    media_image4.png
    Greyscale

In this case, declarant appears to have proceeded contrary to the accepted wisdom by administering acetylsalicylic acid via the pulmonary tract. Proceeding contrary to the accepted wisdom is evidence of non-obviousness. See MPEP 2145(X)(D)(3), citing In re Hedges, 783 F.2d 1038, 228 USPQ 685 (Fed. Cir. 1986).
Declaration - Comparison of Claimed Method to Oral Acetylsalicylic Acid: Declarant presents data comparing the claimed invention to oral acetylsalicylic acid, as of item #17 of the declaration, table reproduced below.

    PNG
    media_image5.png
    153
    542
    media_image5.png
    Greyscale

max and AUC are understood to refer to normalized Cmax and AUC. See the PTO-413 interview summary in prior case 13/949,862 mailed on 27 July 2018 in the file record of the ‘862 application.
This difference between normalized Cmax between the claimed method of pulmonary administration and oral administration appears to be statistically significant. This also appears to be practically significant, because the increase in normalized Cmax results in sufficient concentration to have a therapeutic effect quickly. As such, the data presented by applicant show unexpectedly improved normalized Cmax and AUC values, resulting in a greater amount of drug in the bloodstream and therefore a faster therapeutic effect as compared with the comparative method of oral administration.


No Double Patenting Rejection Over Below-Cited Reference
Cases with a Common Inventor over which No Double Patenting Rejection Has been Written: The examiner notes that there are various patents and copending patent applications which have a common inventor with the instant application and are also drawn to pulmonary administration of acetylsalicylic acid. One such patent is US Patent 10,786,456. Claim 1 of the ‘456 patent is drawn to a method of treating an inflammatory condition by pulmonary administration of acetylsalicylic acid. However, claim 1 of the ‘456 patent also recites that the acetylsalicylic acid is co-micronized with magnesium stearate. As such, the method of the ‘456 patent is not drawn to administering a composition that comprises acetylsalicylic acid free of excipients. There would have been no motivation for the skilled artisan to have removed the magnesium .

Terminal Disclaimer
The terminal disclaimer filed on 2 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,149,823 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 14 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 16/216,924 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612